J-A17016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MENS, LLC                                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VIRGINIA GLOVER,                           :
                                               :
                       Appellant               :   No. 3265 EDA 2018

              Appeal from the Order Entered November 5, 2018
     In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): No. 180800230


BEFORE: PANELLA, P.J., OLSON, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY OLSON, J.:                              FILED JUNE 27, 2019

       Appellant, Virginia Glover, appeals pro se from the order entered on

November 5, 2018 awarding Mens, LLC back-rent, attorney’s fees and

possession in a landlord-tenant dispute. We dismiss the appeal.

       This case proceeded to trial before the Court of Common Pleas of

Philadelphia County on November 5, 2018. The trial court ruled in Mens, LLC’s

favor, awarding it six months of back-rent, attorney’s fees, and possession of

the subject property. Appellant’s timely pro se appeal followed.

       On appeal, Appellant contends that she received inadequate legal

representation in this matter. However, Appellant fails to raise a justiciable

issue for our review,1 does not set forth any legal authority, case law, or

____________________________________________


1 Even if Appellant’s counsel provided her with inadequate representation,
Appellant failed to assert any claims that the trial court erred in entering
judgment in favor of Mens LLC.
J-A17016-19



cogent argument in support of her position, and fails to adhere to the briefing

requirements set forth in our Pennsylvania Rules of Appellate Procedure. See

generally Pa.R.A.P. 2111-2119. Because the defects in Appellant’s pro se

appellate brief preclude meaningful review, we quash the appeal.             See

Pa.R.A.P. 2101 (“Briefs and reproduced records shall conform in all material

respects with the requirements of [our] rules as nearly as the circumstances

of the particular case will admit, otherwise they may be suppressed, and, if

the defects are in the brief or reproduced record of the appellant and are

substantial, the appeal or other matter may be quashed or dismissed.”); see

also Commonwealth v. Postie, 110 A.3d 1034, 1041 n.8 (Pa. Super. 2015)

(“Although this Court is willing to construe liberally materials filed by a pro se

litigant, pro se status generally confers no special benefit upon an appellant.

Accordingly, a pro se litigant must comply with the procedural rules set forth

in the Pennsylvania Rules of the Court.”).

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/27/19




                                      -2-